Citation Nr: 0423196	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
maxillary sinusitis, currently rated 0 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) based on service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
PTSD and a TDIU rating and that denied a claim for an 
increased rating in service-connected maxillary sinusitis 
(currently rated 0 percent disabling).  

The claims for service connection for PTSD and for a TDIU 
rating are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claim has been obtained.

2.  The veteran's service-connected maxillary sinusitis is 
manifested by occasional non-incapacitating episodes that 
number less than three to six per year, with no evidence of 
purulent discharge or crusting at time of examination.  


CONCLUSION OF LAW

The criteria for an increased rating for maxillary sinusitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Code 6513 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from February 1968 to February 1970 including active duty fro 
August 1968 to August 1969 in the Republic of Vietnam during 
the Vietnam War.  During his service in Vietnam, his military 
occupational specialties were petroleum storage specialist 
and senior tank farm attendant.

Since February 1970, service connection and a 0 percent 
rating have been in effect for maxillary sinusitis.  

VA outpatient records from 1997 show treatment for various 
conditions, including chronic sinusitis.  There's a reference 
to a stuffy nose in February 1999.  In May 1999, he was seen 
for sinusitis, with 3-day old nasal congestion, secretions, 
and postnasal drip.  

On VA examination in August 1999, the veteran complained of 
headaches and pain in both cheek areas, as well as foul 
smelling nasal secretions; he was a "mouth breather" and 
had continuous nasal obstruction.  There was interference 
with breathing through the nose and purulent discharge, but 
no dyspnea or speech impairment.  Allergic attacks were very 
frequent, and he had a sore throat.  Treatment involved 
topical steroids, Actifed, gargles, and Vicks.  Examination 
showed very congested nasal mucosa and turbinates.  There was 
no purulent discharge or crusting at the present time.  It 
was noted that paranasal sinus X-rays showed well-aerated 
sinuses and a CT scan generally reflected pansinusitis.  The 
diagnosis was chronic rhinosinusitis.  

In October 1999, he underwent functional endoscopic sinus 
surgery and maxillary sinusotomy for chronic sinusitis and 
obstruction after falling from a bicycle.  In April 2001, he 
was seen for nasal obstruction and postnasal discharge.  He 
was seen again for chronic sinusitis in June 2001, with no 
infection or suppuration; a scan showed no obstruction for 
allergic rhinitis in July 2001; only one complaint of nasal 
congestion in May 2002; examination of the nose (including 
for sinus diseases), mouth and throat, and respiratory system 
was negative.  There was an assessment of "sinus."  On VA 
treatment in June 2002 for abdominal discomfort, dizzy 
spells, and dyspnea on exertion, examination of the nose 
(including for sinus diseases), mouth and throat, and 
respiratory system was again negative.  


II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002)) 
(VCAA) was signed into law.  This enhanced the notification 
and assistance duties of the VA towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision was made in 
November 1998, that is, before the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the decision, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  Moreover, as the Court mentioned in Pelegrini, there 
is no error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision where 
such notice was not mandated at the time of the initial 
adjudication decision.  Id., 18 Vet. App. at 120.  

In any event, any lack of such notice prior to the RO's 
initial decision in this case has been cured by the 
subsequent thorough notices of all matters required by the 
VCAA and its regulatory progeny.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  The RO 
sent the veteran a statement of the case (SOC) in April 1999 
and a supplemental statement of the case (SSOC) in June 2003.  
The RO also sent additional correspondence, including in 
October 2002.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
Thus, the VA has satisfied its "duty to notify" the 
veteran.

Thus, through discussions in correspondence, the rating 
decisions, and the SOCs, the VA has informed the veteran of 
the evidence necessary to substantiate this claim.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board will now address the merits of the claim for an 
increased rating for maxillary sinusitis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 0 percent rating is warranted for sinusitis that is 
detectable by X-ray only.  A 10 percent rating is warranted 
for sinusitis with one or two incapacitating episodes per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for sinusitis with three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Code 6513 (2003).

In this case, the evidence shows that the veteran underwent 
sinus surgery for nasal obstruction in 1999, but the 
precipitating incident in that surgery was a fall from a 
bicycle.  Thereafter, there are occasional references in the 
VA outpatient treatment records to chronic sinusitis.  
However, there is no evidence of any incapacitating episodes.  
Moreover, while the record shows that, post-operatively, the 
veteran has had occasional non-incapacitating episodes and 
has described headaches, pain in the cheeks, postnasal drip 
and discharge, and crusting, there is no evidence that he has 
had three to six such episodes per year.  On the most recent 
VA examination from August 1999, examination showed very 
congested nasal mucosa and turbinates, but no purulent 
discharge or crusting.  Tests revealed well-aerated paranasal 
sinuses and pansinusitis, with a diagnosis of chronic 
rhinosinusitis.  (The veteran has not alleged worsening of 
his condition since August 1999, and there is no indication 
that more recent examination is needed.)

For the foregoing reasons, the Board finds that the 0 percent 
rating now in effect for the veteran's service-connected 
maxillary sinusitis is appropriate, and the criteria for an 
increased rating have not been met.  As the preponderance of 
the evidence is against the claim, it is denied.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. § 
3.159 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for maxillary sinusitis is denied.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the claims for service connection for 
PTSD and for a TDIU rating.

The veteran has referred to two private medical providers who 
have treated him or are currently treating him for 
psychiatric conditions.  The first is Juan L. Molla of the 
Clinica Julia, who appears to have treated the veteran for a 
neuropsychiatric condition from 1970 to 1972.  The second is 
Dr. Ernesto R. Marrero-Lopez, who has been treating the 
veteran "[f]or the past years up to now"; his address 
appears in an authorization form from the veteran dated in 
August 2003.  The second doctor has provided an August 2003 
letter indicating that his office is treating the veteran for 
signs and symptoms of PTSD and recurrent major depression.  
However, copies of relevant treatment records are not in the 
file, and it does not appear that the RO has specifically 
requested records from either one of these sources.  
 
In addition, it appears that the veteran may have been 
treated or evaluated by Dr. Lourdes Garcia-Rodriguez, 
according to an untranslated July 2000 letter in the file.  
On remand, the RO should obtain a translation for that 
document and, if warranted by the substance of the letter, it 
should obtain any medical records which are potentially 
referenced in the letter.

If and only if any additional medical records obtained 
pursuant to this remand show treatment for or diagnosis of 
PTSD, the RO should then undertake the following development 
with regard to the claim for service connection for PTSD.  
The veteran has referred to several specific traumatic 
incidents in an August 2001 letter to the RO, but the U.S. 
Armed Services Center for Unit Records Research indicated in 
a June 2003 letter to the RO that it needed specific dates or 
ranges of dates, locations, and names regarding the veteran's 
stressors.  On remand, the RO should request that the veteran 
provide specific names, approximate dates or ranges of dates, 
and locations regarding the following: 1) the accident 
involving PFC Vega; 2) the incident involving "Pump Sta # 
10"; 3) the attack on a gasoline pipe; and 4) the mortar 
attack in Pleiku.

Additional development is also needed with regard to the 
claim for a TDIU rating.  

First, during the pendency of this appeal, the RO awarded 
service connection and a 30 percent rating for generalized 
anxiety disorder.  The RO has not considered the effect of 
this disability on the veteran's claim for a TDIU rating.

In addition, a VA social and industrial survey would be 
beneficial.  A February 1999 VA social work progress note 
indicates that the veteran worked as a salesman only when 
able to.  Aside from this and occasional references to work, 
there is sparse evidence regarding the veteran's employment 
history.  On remand, the RO should conduct a VA social and 
industrial survey.  The social worker should elicit and set 
forth pertinent facts regarding the veteran's medical 
history, education, employment history, social adjustment, 
and current behavior and health.  The social worker should 
offer an assessment of the veteran's current functioning and 
identify the conditions which limit his employment 
opportunities.  Any potential employment opportunities should 
be identified.  The claims file must be made available to the 
social worker.  Distinctions between service and non-service-
connected disorders should be noted.

Accordingly, the case is REMANDED for the following reasons:

1.  The RO should provide a translation 
of a July 2000 letter from Dr. Lourdes 
Garcia-Rodriguez.

2.  The RO should then request updated 
authorization release forms from the 
veteran for Dr. Juan L. Molla of the 
Clinica Julia for psychiatric treatment 
from 1970 to 1972; for Dr. Ernesto R. 
Marrero-Lopez for recent psychiatric 
treatment; and for psychiatric treatment 
or evaluation by Dr. Lourdes Garcia-
Rodriguez, if warranted by the contents 
of the translation of the July 2000 
letter.

3.  Upon obtaining any relevant private 
medical records, as described above, and 
only if there is evidence of treatment 
for PTSD,  the RO should then seek 
corroboration of the stressors 
identified by the veteran.  The RO 
should first request that the veteran 
provide more specific information 
(specific names of soldiers involved, 
locations, and dates or ranges of dates 
for the incidents) regarding the 
following specified events: 1) the 
accident involving PFC Vega; 2) the 
incident involving "Pump Sta # 10"; 3) 
the attack on a gasoline pipe; and 4) 
the mortar attack in Pleiku.  

4.  Upon obtaining sufficient 
identifying information from the 
veteran, the RO should then request 
corroboration of all specified events 
from the U.S. Armed Services Center for 
Unit Records Research.

5.  Upon completion of the foregoing, 
and only if there is evidence of 
treatment for PTSD, the RO should 
schedule the veteran for the conduct of 
a VA psychiatric examination to assess 
the nature of the veteran's psychiatric 
condition(s), including the existence of 
PTSD and a discussion of any specific 
diagnoses of PTSD.  The claims folder 
should be given to the examiner.  The 
examiner should set forth all relevant 
findings and diagnostic results in the 
report.

6.  The RO should then schedule the 
veteran for a conduct of a VA social and 
industrial survey regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker should offer an assessment 
of the veteran's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be 
made available to the social worker.  
Distinctions between service and non-
service-connected disorders should be 
noted.

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD and for a TDIU 
rating.  If either claim remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



